


Exhibit 10.18

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Effective Date: As of April 11, 2008
Execution Date: April 11, 2008

           THIS THIRD AMENDMENT (this “Amendment”) is made by and among:

           WHITEHALL JEWELERS, INC. (f/k/a Whitehall Jewellers, Inc.), a
Delaware corporation (the “ Borrower”) having its principal place of business at
125 South Wacker, #2600, Chicago, Illinois 60606;

           the lending institutions signatory hereto (collectively, the
“Lenders”);

           LASALLE BANK NATIONAL ASSOCIATION (“LaSalle”), as administrative
agent (in such capacity, the “Administrative Agent”) and as collateral agent (in
such capacity, the “Collateral Agent” and together with the Administrative
Agent, collectively, the “Agents”) for the Credit Parties (as hereinafter
defined); and

          BANK OF AMERICA, N. A. and WELLS FARGO RETAIL FINANCE, LLC, as
co-managing agents (collectively, in such capacity, the “Managing Agents” and
together with the Lenders and Agents, the “Credit Parties”).

           In consideration of the mutual covenants contained herein and
benefits to be derived herefrom.

BACKGROUND:

                    a.      The Borrower, the Lenders, the Agents and the
Managing Agents are party to that certain Third Amended and Restated Credit
Agreement dated as of February 20, 2007 (as amended and in effect, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meaning given such terms in the Credit Agreement.

                    b.      The Borrower has advised the Credit Parties that it
has entered into a certain Asset Purchase Agreement dated as of April 11, 2008
to acquire certain of the assets and leasehold interests of Friedman’s, Inc. and
Crescent Jewelers located at the store locations set forth in Exhibit A hereto.

ACCORDINGLY, IT IS HEREBY AGREED AS FOLLOWS:

          SECTION 2.   AMENDMENTS

          2.1      The definition of “Applicable Margin” in Article I of the
Credit Agreement is deleted in its entirety and the following is substituted
therefor:

          “Applicable Margin”: the Applicable Margin shall be determined on any
date from the following pricing grid:

Tranche A   Tranche A   Tranche A-1   Tranche A-1 LIBOR   Base Rate   LIBOR  
Base Rate Margin   Margin   Margin   Margin 2.75%   1.25%   4.50%   2.50%


--------------------------------------------------------------------------------



          2.2      The definition of “Eligible Inventory” in Article I of the
Credit Agreement is hereby amended by deleting “and” at the end of clause (g)
thereof, by relettering clause (h) as clause (i), and by inserting the following
new clause (h) thereto:

                    “(h) Inventory located at stores acquired by the Borrower
pursuant to the Friedmans Acquisition for which the Purchased Leases related to
such store locations have not been assumed by the Borrower within the time
periods required pursuant to Section 6.21 hereof; and

          2.3      The definition “Permitted Encumbrances” in Article I of the
Credit Agreement is hereby amended

                    a.      by deleting “and” at the end of clause (o) thereof,
by relettering clause (p) as clause (q), and by inserting the following new
clause (p) thereto:

                    “(p) liens in favor of Sumit Diamonds (“Vendor”), provided
that Vendor executes and delivers and intercreditor and subordination agreement
in form and substance satisfactory to the Agents; and”

                    b.      by deleting the words “clauses (a) through (o)” in
the proviso thereto and substituting the words “clauses (a) through (p)” in
their stead.

          2.4      The definition of “Permitted Indebtedness” in Article I of
the Credit Agreement is hereby amended by deleting “and” at the end of clause
(n) thereof, by relettering clause (o) as clause (q), and by inserting the
following new clauses (n) and (o) thereto:

                    “(n) the Remaining Cash Payment (as such term is defined in
the Friedmans Acquisition Agreement);

                    (o) Indebtedness due to the Vendor on account of the
purchase of Inventory from the Vendor; and”

          2.5      The definition of “Permitted Investments” in Article I of the
Credit Agreement is hereby amended by deleting “and” at the end of clause (k)
thereof, by relettering clause (l) as clause (m), and by inserting the following
new clause (l) thereto:

                    “(l) the Friedmans Acquisition; and”

          2.6      The definition of “Subordinate Facility” in Article I of the
Credit Agreement is deleted in its entirety and the following is substituted
therefor:

     “Subordinate Facility” means that certain credit facility provided to the
Borrower pursuant to the terms of the Subordinate Credit Agreement and related
Security Documents (as defined in the Subordinate Credit Agreement), including
the Subordinate Facility Second Additional Term Loan, the Subordinate Facility
Third Additional Term Loan, and the Subordinate Facility Fourth Additional Term
Loan.

          2.7      The following new definitions are hereby added to Article I
of the Credit Agreement in appropriate alphabetical order:

          “Friedmans Acquisition” means the acquisition of certain of the assets
of Friedman’s, Inc. and Crescent Jewelers by Borrower pursuant to the Friedmans
Acquisition Agreement.

2

--------------------------------------------------------------------------------



     “Friedmans Acquisition Agreement” means that certain Asset Purchase
Agreement dated April 11, 2008 by and among Borrower, as Buyer, and Friedman’s,
Inc. and Crescent Jewelers, as Sellers.

      “Subordinate Facility Fourth Additional Term Loan” shall mean the term
loan to the Borrower in the amount of $5,000,000 made on or before thirty (30)
days after the date of the Third Amendment (as hereinafter defined) under the
Subordinate Facility.

     “Third Amendment” means that certain Third Amendment to Third Amended and
Restated Credit Agreement dated as of April 11, 2008 among the Borrower and the
Credit Parties.

     “Vendor” has the meaning set forth in clause (p) of the definition of
Permitted Encumbrances.

          2.8      Section 6.11 of the Credit Agreement is hereby amended by
adding “(including, without limitation, pursuant to the Friedmans Acquisition)”
after the word “Borrower” in the second line thereof.

          2.9      Article VI of the Credit Agreement is hereby amended by
adding the following new Section 6.21 at the end thereof:

“6.21 Purchased Leases. On or before April 11, 2008, the Borrower shall have
assumed the Purchased Leases (as defined in the Friedmans Acquisition
Agreement), other than any Purchased Leases which the Borrower has deferred
assumption of until the Delayed Assumption Date (as defined in the Friedmans
Acquisition Agreement) pursuant to the Friedmans Acquisition Agreement, provided
that the Borrower shall have assumed all Purchased Leases under the Friedmans
Acquisition Agreement on or before May 15, 2008.”

          2.10      Section 8.01 of the Credit Agreement is hereby amended by
deleting “or” at the end of clause (p) thereof, by relettering clause (q) as
clause (r) and by adding the following new clause (q):

“(q) Subordinated Facility Fourth Additional Term Loan. On or prior to May 2,
2008, the Borrower shall not receive at least $5,000,000 in Net Proceeds from
the Subordinate Facility Fourth Additional Term Loan upon terms and subject to
the execution of documentation reasonably satisfactory in form and substance to
the Administrative Agent (acting upon the instructions of the Majority Lenders);
or”

          2.11 Amendments to Schedules. The Schedules to the Credit Agreement
are hereby updated and replaced, to the extent applicable, by the Schedules
attached to this Amendment, which Schedules have been prepared after giving
effect to the Friedmans Acquisition.

          SECTION 3. PRECONDITIONS TO EFFECTIVENESS:

          The effectiveness of this Amendment is expressly conditioned upon the
following:

          3.1 The Credit Parties shall have received a fully executed copy of
this Amendment.

          3.2 The Agents shall have received an opinion of counsel to the
Borrower, addressed to the Agents and each Lender, as to such matters concerning
the Borrower and the Loan Documents as the Administrative Agent may reasonably
request.

          3.3 The Credit Parties shall have received the fully executed
Friedmans Acquisition Agreement and all exhibits and schedules thereto and other
documents and agreements referenced therein, all in form and substance
satisfactory to the Agents.

          3.4 The Agents shall have received a copy of the Sale Order by the
United States Bankruptcy Court for the District of Delaware authorizing the
Friedmans Acquisition.

3

--------------------------------------------------------------------------------



          3.5 The Agents shall have received a Confirmation and Ratification to
the Third Amended and Restated Intercreditor and Lien Subordination Agreement.

          3.6 The Borrower shall have paid to the Administrative Agent for the
account of those Lenders executing this Amendment an amendment fee in an amount
equal to 0.25% on the Commitment of each such Lender.

          3.7 The Borrower shall have paid to the Administrative Agent the fees
set forth in that certain Third Amendment Fee Letter dated as of even date
herewith between the Administrative Agent and the Borrower.

          3.8 The Credit Parties shall have received reimbursement from the
Borrower for all reasonable costs, expenses, and legal fees incurred in
connection with the negotiation and preparation of this Amendment and all
documents, instruments, and agreements incidental hereto. The Administrative
Agent is hereby authorized to make an advance under the Loan to fund that
reimbursement.

          SECTION 4. RATIFICATION; WAIVER OF CLAIMS:

          4.1 Except as provided herein, all terms and conditions of the Credit
Agreement and of the other Loan Documents shall remain in full force and effect.
The Borrower hereby ratifies, confirms, and re-affirms all terms and provisions
of the Loan Documents.

          4.2 The Borrower hereby acknowledges and agrees that there is no basis
nor set of facts on which any amount (or any portion thereof) owed by the
Borrower under the Credit Agreement could be reduced, offset, waived, or
forgiven, by rescission or otherwise; nor is there any claim, counterclaim,
offset, or defense (or other right, remedy, or basis having a similar effect)
available to the Borrower with regard thereto; nor is there any basis on which
the terms and conditions of any of the Obligations could be claimed to be other
than as stated on the written instruments which evidence such Obligations.

          4.3 The Borrower hereby acknowledges and agrees that it has no
offsets, defenses, claims, or counterclaims against any Credit Party, or any of
their respective parents, affiliates, predecessors, successors, or assigns, or
any of their respective officers, directors, employees, attorneys, or
representatives, with respect to the Obligations, or otherwise, and that if the
Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against any Credit Party, or any of their respective parents,
affiliates, predecessors, successors, or assigns, or any of their respective
officers, directors, employees, attorneys, or representatives, whether known or
unknown, at law or in equity, from the beginning of the world through this date
and through the time of execution of this Amendment, all of them are hereby
expressly WAIVED, and the Borrower hereby RELEASES each Credit Party and their
respective officers, directors, employees, attorneys, representatives, parents,
affiliates, predecessors, successors, and assigns from any liability therefor.

          SECTION 5. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF THE BORROWER:

          5.1 In order to induce the Credit Parties to enter into this
Amendment, Whitehall hereby represents and warrants to the Credit Parties that,
to the best of its knowledge, no Event of Default exists, or solely with the
passage of time or notice, would exist under the Loan Documents.

          SECTION 6. MISCELLANEOUS:

          6.1 Capitalized terms used in this Amendment which are defined in the
Credit Agreement are used as so defined.

4

--------------------------------------------------------------------------------



          6.2 This Amendment may be executed in counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one agreement. Delivery
of an executed counterpart of a signature page of this Agreement by telecopy
shall be as effective as delivery of a manually executed counterpart of this
Agreement

          6.3 This Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

          6.4 Any determination that any provision of this Amendment or any
application hereof is invalid, illegal, or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Amendment.

          6.5 The Borrower shall execute and deliver to the Credit Parties
whatever additional documents, instruments, and agreements that the
Administrative Agent may require in order to give effect to, and implement the
terms and conditions of this Amendment.

[Signature Pages Follow]

5

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

BORROWER:

WHITEHALL JEWELERS, INC.

  By:  /s/ Edward A. Dayoob     Name:  Edward A. Dayoob     Title:  CEO  


Signature Page to Third Amendment to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



LASALLE BANK NATIONAL ASSOCIATION, as
Administrative Agent and as Collateral Agent

  By:  /s/ Jeff Ryan     Name:  Jeff Ryan     Title:  VP  


LASALLE BANK NATIONAL ASSOCIATION, as a Lender

  By:  /s/ Jeff Ryan     Name:  Jeff Ryan     Title:  VP  


LASALLE BANK NATIONAL ASSOCIATION, as L/C Issuer

  By:  /s/ Jeff Ryan     Name:  Jeff Ryan     Title:  VP  


Signature Page to Third Amendment to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



WELLS FARGO RETAIL FINANCE, LLC, as a Lender

  By:  /s/ Danielle M. Baldinelli     Name:  Danielle M. Baldinelli     Title: 
Assistant VP  


WELLS FARGO RETAIL FINANCE, LLC, as a
Managing Agent

  By:  /s/ Danielle M. Baldinelli     Name:  Danielle M. Baldinelli     Title: 
Assistant VP  


Signature Page to Third Amendment to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



CF BLACKBURN LLC, as a Lender

By: GMAC COMMERCIAL FINANCE LLC
(Servicer)

  By:  /s/ Michael Malcagni     Name:  Michael Malcagni     Title:  Vice
President  


Signature Page to Third Amendment to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender

  By:  /s/ Keith Vercarteen     Name:  Keith Vercarteen     Title:  Managing
Director  


BANK OF AMERICA, N.A., as a Managing Agent

  By:  /s/ Keith Vercarteen     Name:  Keith Vercarteen     Title:  Managing
Director  


Signature Page to Third Amendment to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------